—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about July 9, 2002, which, inter alia, denied the motion of defendant Public Service Mutual Insurance Company and the cross motion of plaintiff Ace Fire Underwriters Insurance Company for summary judgment, unanimously modified, on the law, to grant defendant’s motion for summary judgment dismissing the complaint, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint as against it.
The language of the original policy and renewals thereto issued by defendant insurer unambiguously name only one additional insured, the landlord of the property located at 408 East 64th Street; the policy and renewals do not name the landlord of the property located at 280 Bleecker Street, where the underlying accident occurred. Therefore, defendant is entitled to summary judgment dismissing the complaint seeking damages for defendant’s alleged wrongful refusal to defend and indemnify the landlord of 280 Bleecker Street under the subject policy. Even if the policy could be construed as unclear, the extrinsic evidence, consisting of the deposition testimony of principals or employees of the named insureds, their insurance broker, and defendant insurance company, as well as the broker’s contemporaneous documents, conclusively establish that there was never an agreement to name the landlord of 280 Bleecker Street as an additional insured (see Federal Ins. Co. v Americas Ins. Co., 258 AD2d 39, 43-45 [1999]). Concur— Buckley, P.J., Rosenberger, Lerner, Friedman and Gonzalez, JJ.